DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 5 line 18 – Pg. 8 line 6, filed 7/11/2022, with respect to Claims 1-6 have been fully considered and are persuasive.  The 35 USC 102 and 112 rejections of 4/11/2022 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Morse on 7/21/2022.

The application has been amended as follows: 
Claim 1 lines 12-13 “a larger diameter than the small diameter portion” is replaced with “a larger diameter than a diameter of the small diameter portion”
Claim 7 lines 1-2, “a constant diameter” is replaced with “a generally constant diameter”

Reasons for Allowance
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed guide wire.
The closest prior art of record is Terashi (US Patent Pub. 20160346518). Terashi teaches (Figs 1-2) a guide wire (1), comprising: 
a core shaft (2) that includes a distal end portion (2B) stepwisely decreasing in diameter toward a distal end direction (see Fig 1, the diameter decreases from proximal side 2A to distal side 2B); 
a coil body (3) that is wound to cover at least a part of an outer periphery of the diameter- decreased distal end portion (2B); and 
a distal end fixing portion (5A) that fixes a distal end of the core shaft (2B), and a distal end of the coil body (31) to each other, wherein 
the distal end portion of the core shaft (Fig 1 2B; also see Fig 2) includes: 
a small diameter portion (27) adjacent to the distal end fixing portion (5A, annotated Fig 2), 
a large diameter portion (26A,B) further in a proximal end direction than the small diameter portion (27) and has a larger diameter than a diameter of the small diameter portion (see [0063-0064], large diameter portion diameter is interpreted to be DO which is 0.180mm, small diameter portion diameter is interpreted to be 0.054mm), and 
a tapered portion (29) between the small diameter portion (27) and the large diameter portion (26A,B), the tapered portion gradually increasing in diameter from the small diameter portion to the larger diameter of the large diameter portion (see Fig 2), 
the core shaft (2) and the coil body (3) are fixed at a portion of the core shaft excluding the tapered portion (tapered portion is 29, the fixed portion is 5B), 
Terashi does not teach the guidewire comprising a first bending rigidity FR1 of the large diameter portion, a second bending rigidity FR2 of the small diameter portion, and a length L of the tapered portion in an axial direction of the core shaft satisfy the following expressions (1) and (2):
(FR1/FR2)/L≥10 ……. (1)
1<L<3 ………. (2)
(in the above expressions (1) and (2), the unit of L is mm (millimeter)).
Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Terashi to satisfy these limitations in combination with the rest of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783